The Chancellor having awarded a feigned issue to try the question of usury, the complainant appealed from the order; and upon full argument, it was held by the Court of Errors, (Spencer, J., delivering the opinion,)
1. That the securities being untainted in their inception, were valid in the hands of Bush as a security for the sum actually advanced.
2. That the court, having the whole merits of the case before them, would make a final decree, and order the Chancellor to carry it into effect, as they had already done in the case of Gouverneur & Kemble v. Le Guen, (ante.)
Decree of the Chancellor reversed accordingly.